Citation Nr: 0812076	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  05-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	James E. Caldwell, Attorney


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims of entitlement to service connection for 
peripheral neuropathy of the right and left upper and lower 
extremities.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the right upper extremity.

2.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the left upper extremity.

3.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the right lower extremity.

4.  The veteran does not have a current diagnosis of 
peripheral neuropathy of the left lower extremity.






CONCLUSIONS OF LAW

1.  Claimed peripheral neuropathy of the right upper 
extremity was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

2.  Claimed peripheral neuropathy of the left upper extremity 
was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).

3.  Claimed peripheral neuropathy of the right lower 
extremity was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

4.  Claimed peripheral neuropathy of the left lower extremity 
was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
peripheral neuropathy, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2007).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2007).  Under 38 C.F.R. 
§ 3.310, secondary service connection is permitted based on 
aggravation.  Compensation is payable for the degree of 
aggravation of a non-service-connected disability caused by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310.

The veteran contends that he has peripheral neuropathy of the 
upper and lower extremities secondary to his service-
connected diabetes mellitus.  The veteran's service medical 
records do not reveal complaints related to symptoms 
associated with peripheral neuropathy.  While post-service 
medical records reveal that the veteran made complaints of 
symptoms which he felt to be compatible with peripheral 
neuropathy, there is no clinical evidence demonstrating that 
the veteran has been diagnosed with peripheral neuropathy.  
Rather, the evidence of record reflects that the veteran has 
been diagnosed with atopic dermatitis that causes excessive 
swelling in his hands and feet which severely affects his 
ability to handle objects and to stand and walk for prolonged 
periods.  On VA examination for diabetes mellitus in October 
2001 and in December 2004 the veteran was found to have 
diabetes mellitus without complications, including peripheral 
neuropathy.  In October 2006 the veteran was referred for 
neurological evaluation after he reported experiencing 
symptoms compatible with a possible posterior circulation 
transient ischemic attack.  At the time of the neurological 
evaluation he reported that he sometimes felt that his hands 
and feet were numb, and that his calf muscles occasionally 
felt weak.  He stated that he felt his speech was slowed and 
that he was not as quick as he once was.  Physical 
examination revealed a decreased temperature sense in the 
left leg and mildly impaired vibration sense at the ankles, 
worse on the right.  Otherwise sensory examination was intact 
to fine touch and position.  Reflexes were 1+ at the knees 
and absent at the ankles.  Given the veteran's low blood 
pressure and the symmetry of his symptoms it was felt that 
his current condition could represent presyncope.  He was not 
diagnosed with peripheral neuropathy.  In short, clinical 
records dated from October 1997 to October 2006 do not 
demonstrate a current diagnosis of peripheral neuropathy.

In this case, there is no evidence establishing a diagnosis 
of peripheral neuropathy of the upper or lower extremities.  
As peripheral neuropathy has not been diagnosed, service 
connection for peripheral neuropathy of the upper and lower 
extremities must, necessarily, be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board has considered the veteran's statements asserting a 
relationship between his claimed peripheral neuropathy and 
his service-connected diabetes mellitus.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, the veteran 
is not competent to offer an opinion on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  As the weight of medical evidence 
fails to support the veteran's claims, the Board is unable to 
grant the benefits sought. 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August and September 
2004, a rating decision in April 2005; a statement of the 
case in August 2005; and a supplemental statement of the case 
in April 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for peripheral neuropathy of the right 
upper extremity is denied.

Service connection for peripheral neuropathy of the left 
upper extremity is denied.

Service connection for peripheral neuropathy of the right 
lower extremity is denied.

Service connection for peripheral neuropathy of the left 
lower extremity is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


